Citation Nr: 0419958	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-18 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana



THE ISSUE

Entitlement to an increased rating for the service-connected 
lumbosacral strain, currently rated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1972 to May 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by the RO which 
denied an increased rating for the service-connected 
lumbosacral strain. 

The veteran testified at a personal hearing before the Board 
sitting at the RO in November 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service connection for lumbosacral strain was originally 
granted in a July 1977 rating decision.  A noncompensable 
rating was assigned at that time.  In an April 1984 rating 
decision, the RO granted an increased rating to 20 percent 
for the service-connected lumbosacral strain.  In a February 
1987 decision, the Board denied an increased rating in excess 
of 20 percent for the service-connected lumbosacral strain.  

In September 1999, the RO received a claim from the veteran 
for an increased rating.  The veteran asserted that his 
service-connected back disability had gotten worse.  The 
veteran was scheduled for a VA examination in July 2000, and 
he failed to report.  The address shown by the computer-
generated record from the VAMC which scheduled the 
examination was the last address of record reported by the 
veteran, and evidence in the claims filed shows that no 
address changes appear to have been involved in this case, 
and there is no indication that any correspondence sent to 
the veteran at the address has ever been returned as 
undelivered.  Moreover, the veteran has replied to letters 
sent by the RO to this address.

The RO obtained VA outpatient treatment records from the New 
Orleans VAMC dated from January 1999 to August 2001.  These 
records show no complaints or treatment for a back disorder.  
In the September 2001 rating decision, the RO denied the 
veteran's claim for an increased rating for his back 
disorder, and the veteran appealed this decision to the 
Board.  

In October 2002, the RO sent the veteran a letter informing 
him of the information and evidence needed to support his 
claim for an increased rating, including what information or 
evidence he could provide to substantiate his claim and what 
VA would obtain for him.  The veteran replied in November 
2002 as follows, "I don't have any other information.  VA 
Medical Records."

The veteran was scheduled for another VA examination in 
November 2002, and he again failed to report for the 
examination.  The address shown by the computer-generated 
record from the VAMC which scheduled the examination showed 
the correct address for the veteran.  On his May 2003 VA Form 
9 substantive appeal, the veteran alleged that he did not 
report for the examinations in July 2000 and November 2002 
because he did not know about these appointments.  

At the November 2003 hearing before the Board, the veteran 
testified that he had been treated at the VAMC in New Orleans 
in the summer of 2003 for his back and that an MRI or CT scan 
had been performed.  He testified that all his treatment 
records were at the VAMC in New Orleans.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, VA regulations 
require that the following action shall be taken:  When a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(a), (b).  

Although a denial of the claim for an increased rating 
ordinarily would be warranted in this case because the 
veteran failed to report for VA examinations, notice of which 
appears to have been sent to the correct address, and because 
there is no other evidence of record pertinent to the claim, 
the Board notes that, because the veteran testified before 
the Board that he received treatment for his back at the New 
Orleans VAMC in summer of 2003 and because the latest VA 
outpatient records obtained by the RO are dated in 2001, this 
case must remanded for the RO to obtain the more recent 
treatment records.

Moreover, the rating criteria for evaluating disabilities of 
the spine were amended after the statement of the case was 
issued in April 2003 in this case.  Therefore, the veteran 
has a right to notification of these amended criteria and 
what information or evidence is needed to substantiate his 
claim for an increased rating under the amended criteria.  In 
addition, he should be afforded an opportunity to report for 
a VA examination which will provide the medical information 
necessary for the RO to evaluate the veteran's 
service-connected lumbosacral strain under the revised rating 
criteria.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request records of 
treatment at the VAMC in New Orleans from 
August 2001 to the present.  
Particularly, the RO should attempt to 
obtain records of x-ray, MRI or CT scan, 
if any, performed in the summer of 2003.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
lumbosacral strain.  All indicated tests 
should be conducted.  The claims file 
must be made available to and pertinent 
documents therein reviewed by the 
examiner in connection with the requested 
study.  

3.  Following completion of the 
development requested above, the RO must 
ensure that the examination report is 
complete and adequate for rating purposes 
and, if not, the report should be returned 
to the examiner for any additional 
information needed.  The RO must also 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 and 
Quartuccio is completed.  If the benefit 
sought on appeal remains denied, then the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal including 
the new rating criteria pertaining to the 
spine.  An appropriate period of time 
should be allowed for response thereto.  

4.  The veteran is hereby advised that he 
should assist the RO in the development of 
his claim, and that failure to cooperate 
or to report for the requested examination 
without good cause may result in the 
denial of his claim.  See 
38 C.F.R. § 3.655; Wood v. Derwinski, 1 
Vet.App. 191, 193 (1991).

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



